                                                                                   JS-6

 1
 2
 3
                             UNITED STATES DISTRICT COURT
 4
                            CENTRAL DISTRICT OF CALIFORNIA
 5
                                   WESTERN DIVSION
 6
 7
 8                                                Case No.: 2:19-cv-06722-PA-AFM
     Peter Miller,
 9                                                ORDER
10                    Plaintiff,
11         vs.
12 Westlake Financial,
13
                      Defendant.
14
15
16         Based on the Stipulation of counsel, the case is dismissed with prejudice,
17 each party to bear its own attorney fees and costs.
18
19 Date:____________
         October 28, 2019                         ___________________________
20                                                Hon. Percy Anderson
21
22
23
24
25
26
27
28
     2:19-cv-06722-PA-AFM                                                 PROPOSED ORDER
